Order entered October 27, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00707-CV

                         CARISSA TARVER, Appellant

                                         V.

      4441 ALMA ROAD, LLC DBA CUBESMART 5408 AND GAYLA
                     GUNDERSON, Appellees

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-02271-2019

                                      ORDER

      The clerk’s record in this appeal from the trial court’s orders granting

appellees’ motions for summary judgment failed to include a copy of appellee

4441 Alma Road, LLC dba Cubesmart 5408’s motion for summary judgment.

After filing individual opening briefs as to each appellee, appellant moved to have

the clerk’s record supplemented with a copy of the motion along with a copy of the

video “submitted as summary judgment evidence.”            We granted the motion,

ordered the trial court clerk to file a supplemental clerk’s record, and provided that
appellant could file amended opening briefs citing to the supplemental record

within fifteen days of the record being filed.

      In accordance with our order, the trial court clerk filed a supplemental record

containing a copy of the summary judgment motion. In a separate filing, the trial

court clerk stated no exhibit was attached to the motion for summary judgment.

She noted, however, that appellant had attached “a PDF document with an

embedded video” to an email sent to the trial court, but the document and video

were “never presented as an exhibit or evidence during a hearing” and were “never

made a part of the court’s record.”

      Based on the trial court clerk’s filings, it appears the record is complete.

Accordingly, we order appellant to file any amended opening briefs citing to the

supplemental clerk’s record no later than November 12, 2020.             Appellees’

responsive briefs shall be filed no later than December 14, 2020.

                                                 /s/   BILL WHITEHILL
                                                       JUSTICE